 Case 3:20-cv-01367-RJD Document 13 Filed 01/07/21 Page 1 of 2 Page ID #264




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

BRANDON BAITY, et al,                           )
                                                )
       Plaintiffs,                              )
                                                )
       v.                                       )             Case No. 20-cv-1367- RJD
                                                )
JOHNSON & JOHNSON and ETHICON,                  )
INC.,                                           )
                                                )
       Defendants.                              )


                                             ORDER

DALY, Magistrate Judge:

       This matter is before the Court sua sponte on the issue of federal subject matter jurisdiction.

See Ruhrgas v. Marathon Oil Co., 526 U.S. 574, 577 (1999) (“[j]urisdiction is the ‘power to declare

law’ and without it the federal courts cannot proceed”); Hay v. Indiana State Bd. of Tax Com’rs,

312 F.3d 876, 889 (7th Cir. 2002) (“not only may the federal courts police subject matter

jurisdiction sua sponte, they must”). Plaintiffs’ Amended Complaint alleges that 120 Plaintiffs

were injured by Defendants’ pelvic mesh implants. Plaintiffs further allege that this Court has

diversity jurisdiction pursuant to 28 U.S.C. §1332 because there is complete diversity among the

parties and the amount in controversy exceeds $75,000.00 exclusive of interests and costs.

       A quick read of Plaintiff’s Amended Complaint, however, reveals that there is not complete

diversity among the parties. For diversity jurisdiction purposes, complete diversity means no

plaintiff is a citizen of the same state as any defendant. Altom Transport, Inc. v. Westchester Fire

Ins. Co., 823 F.3d 416, 420 (7th Cir. 2016). Plaintiffs allege that Defendants are citizens of New

Jersey. Doc. 12, ¶¶353, 354. Plaintiffs also allege that Plaintiff Iendumati Shah is a citizen of New

                                            Page 1 of 2
 Case 3:20-cv-01367-RJD Document 13 Filed 01/07/21 Page 2 of 2 Page ID #265




Jersey. Doc. 12, ¶271. Consequently, the Court hereby ORDERS Plaintiffs TO SHOW CAUSE

on or before January 14, 2021, why this matter should not be dismissed for lack of subject matter

jurisdiction.

IT IS SO ORDERED.

DATED: January 7, 2021


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                          Page 2 of 2
